 Case 1:18-cr-00457-AMD-CLP Document 234 Filed 10/27/20 Page 1 of 2 PageID #: 3871


                                                      U.S. Department of Justice


                                                      United States Attorney
                                                      Eastern District of New York

    JN/DKK/LB/CJN                                     271 Cadman Plaza East
    F. #2017R05903                                    Brooklyn, New York 11201


                                                      October 27, 2020


    By Email and ECF

    Thomas C. Green
    Mark D. Hopson
    Michael Levy
    Joan M. Loughnane
    Sidley Austin LLP

    David Bitkower
    Matthew S. Hellman
    Jenner & Block LLP

                    Re:   United States v. Huawei Technologies Co., Ltd., et al.
                          Criminal Docket No. 18-457 (S-3) (AMD)

    Dear Counsel:

                  Enclosed please find the government’s production of discovery in accordance
    with Rule 16 of the Federal Rules of Criminal Procedure. This discovery supplements the
    government’s previous productions. The discovery is being produced pursuant to the
    Protective Order entered by the Court on June 10, 2019. See ECF Docket Entry No. 57. The
    government also requests reciprocal discovery from the defendants.

    I.       The Government’s Discovery



         Document Description              Category of                           Bates Range
                                       Discovery Pursuant
                                       to Protective Order

    Documents related to Quintel        Discovery Material         DOJ_HUAWEI_A_0007996424 –
Technology v. Huawei Technologies,                                  DOJ_HUAWEI_A_0008383320
et al., 15-CV-307 (ALM) (E.D.T.X)
Case 1:18-cr-00457-AMD-CLP Document 234 Filed 10/27/20 Page 2 of 2 PageID #: 3872




                                                Very truly yours,

                                                SETH D. DUCHARME
                                                Acting United States Attorney

                                         By:     /s/ Julia Nestor
                                                Alexander A. Solomon
                                                Julia Nestor
                                                David K. Kessler
                                                Sarah Evans
                                                Assistant United States Attorneys
                                                (718) 254-7000

                                                DEBORAH L. CONNOR
                                                Chief, Money Laundering and Asset
                                                Recovery Section, Criminal Division
                                                U.S. Department of Justice

                                         By:    /s/ Christian J. Nauvel
                                                Laura Billings
                                                Christian J. Nauvel
                                                Trial Attorneys

                                                JAY I. BRATT
                                                Chief, Counterintelligence and Export
                                                Control Section
                                                National Security Division, U.S. Department
                                                of Justice

                                         By:    /s/ Thea D. R. Kendler
                                                Thea D. R. Kendler
                                                David Lim
                                                Trial Attorneys

  cc:   Clerk of the Court (AMD) (by ECF) (without Enclosures)




                                            2
